Name: 87/492/EEC: Commission Decision of 17 September 1987 recognizing certain parts of the territory of the Netherlands as being officially swine fever free (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  means of agricultural production
 Date Published: 1987-10-06

 Avis juridique important|31987D049287/492/EEC: Commission Decision of 17 September 1987 recognizing certain parts of the territory of the Netherlands as being officially swine fever free (Only the Dutch text is authentic) Official Journal L 283 , 06/10/1987 P. 0012 - 0013*****COMMISSION DECISION of 17 September 1987 recognizing certain parts of the territory of the Netherlands as being officially swine fever free (Only the Dutch text is authentic) (87/492/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Decision 87/230/EEC (2), and in particular Article 7 (2) thereof, Having regard to Commission Decision 82/194/EEC of 12 March 1982, approving the plan for accelerated eradication of classical swine fever presented by the Netherlands (3), Whereas the development of the disease situation has led the Netherlands authorities, in conformity with their plan, to instigate a regional plan which guarantees the protection of the regions in which vaccination has not been practised; Whereas no swine fever has been detected and vaccinating against swine fever has been discontinued during the last 15 months within the recognized officially swine fever-free regions; Whereas the status of the designated officially swine fever-free regions will be maintained by the prohibition of vaccinated pigs from leaving holdings situated in a part of its territory which is not officially swine fever-free, except for immediate slaughter or for introduction into another holding of the same status; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The parts of the territory of the Netherlands constituted by the regions described in the Annex are recognized as officially swine fever free in the sense of Article 7, paragraph 2 of Council Directive 80/1095/EEC. Article 2 This Decision is adressed to the Kingdom of the Netherlands. Done at Brussels, 17 September 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 99, 11. 4. 1987, p. 16. (3) OJ No L 89, 3. 4. 1982, p. 30. ANNEX Regions of the Netherlands which are recognized as officially swine-fever free - The Provinces of Groningen, Friesland, Drenthe, Flevoland, - The parts of the Provinces of Noord-Holland, Zuid-Holland, Utrecht, Gelderland and Overijssel north of a line connecting Katwijk, Leiden, Leimuiden, Hilversum, Hausen, Hardewijk, Apeldoorn, Deventer, Halten, Almelo, and the German border.